ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant’s submitted Replacement Drawings and arguments have overcome the drawing and claim objections previously set forth in the Non-Final Office Action mailed June 9, 2021. Accordingly, the objections have been withdrawn.

Reasons for Allowance
Claims 1, 2 and 4 - 23 are allowed in light of the Applicant's response filed on October 8, 2021.
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claims to incorporate detailed subject matter of the optical measuring device and method. 
The closest prior art Venkataraman et al., (US 2015/0245013 A1), Boyd et al., (US 2018/0054604 A1), Lanckton et al, (US 5,517,419 A), Frazier (US 2012/0134018 A1) and Taimouri (US 2018/0059679 A1) do not disclose the claimed element, “converting the image distance to a physical distance using a function-of-functions derived from pre-calibration empirical data, the empirical data function establishing a relationship between the image distance and the physical distance for a plurality of different lens focal lengths”. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2425